IN THE UNITED STATES DISTRICT COURT pF iyen
FOR THE DISTRICT OF MONTANA =~ >
MISSOULA DIVISION — 2021 HAR 26 AM IO: 03

US MARSHALS SERVICE

UNITED STATES OF AMERICA, MISSOULA, MT
Plaintiff,

vs. CR 21-14-M-DLC-03

SHANE BRYAN JOHNSON, WARRANT FOR ARREST

Defendant.

 

 

TO: UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

 

YOU ARE HEREBY COMMANDED to arrest SHANE BRYAN JOHNSON and take
the arrested person without unnecessary delay before the nearest federal magistrate judge to
answer the Indictment charging him with Conspiracy in violation of Title 18 United States Code,
Section 371; and Interstate Transportation of Stolen Vehicles in violation of Title 18 United
States Code, Sections 2312 and 2.

Assigned to: AUSA Jennifer Clark
Nicole Stephens, Deputy Clerk

AS ORDERED BY U.S. MAGISTRATE JUDGE KATHLEEN L. DESOTO
Missoula, Montana

 

Date of Issue: 25th day of March, 2021

 

RETURN

 

DATERECEIVED: 3/25/z{ LOCATION:

EXECUTED BY ARREST OF THE ABOVE-NAMED DEFENDANT

 

DATEOF ARREST: 5/2) /2) Rod Ostermiller

 

 

 

LOCATION: Ihe! “¢ [ . MT UNITED STATES MARSHAL
{ 1

BY: F61 SA Trevor Hare Deputy U.S. Marshal

 

 

a i ee

 
